
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.29

[***]—Certain information in this exhibit have been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


DISTRIBUTION AGREEMENT


        THIS AGREEMENT entered into as of this 16th day of February, 2001
("Effective Date"), by and between ARKRAY Inc., a Japanese corporation, having
its principal office at 57 Nishi Aketa-cho, Higashikujo, Minami-ku, Kyoto
601-8045, Japan (hereinafter referred to as "ARK"), and Heska Corporation,
Delaware corporation having its principal office at 1613 Prospect Parkway, Fort
Collins, Colorado 80525, U.S.A. (hereinafter referred to as "Heska").

WITNESSETH

        WHEREAS, ARK is a manufacturer and distributor of clinical diagnostic
instruments and Heska is a manufacturer and/or distributor of hematology
instruments, reagents and other products targeted to veterinary markets.

        WHEREAS, ARK desires to appoint Heska as a distributor and Heska wishes
to obtain such distribution rights to market and sell Automated Clinical
Chemistry Analyzer Model SP-4430 (hereinafter referred to as "Product") as
defined herein, effective from the date of the execution of this Agreement.

        NOW, THEREFORE, in consideration of the foregoing premises and of the
mutual covenants herein contained, the parties hereby agree as follows:

ARTICLE I

        ARK appoints Heska as a distributor to promote, market, service and sell
Product effective from the date of execution of this Agreement, and Heska agrees
to accept such appointment subject to and in accordance with the following terms
and conditions.

1.1   Product

        Product means product to be comprised of Automated Clinical Chemistry
Analyzer Model SP-4430 ("Analyzer") and those related spare parts, consumables
and reagents manufactured by ARK to be used to analyze blood in patients as
listed in Appendix A and as amended from time to time by mutual written
agreement of the parties.

1.2   Branding

        ARK and Heska agree that the brand name and logotype of Product shall be
a combination of "ARKRAY" and "HESKA" in a format to be mutually agreed upon by
the parties.

1.3   Distribution Right

        Heska shall have an exclusive right to promote, market, sell and
distribute Product, with the right to appoint sub-distributors, in North America
("Territory") and only in the veterinary market ("Field"). The exclusivity
referred to in this Agreement applies between Heska and ARK or the ARK-appointed
distributors.

        Heska agrees that, during the term of this Agreement, (a) Heska shall
not develop or make commercially available or acquire a product(s) with features
identical to Product, and (b) Heska shall not handle or otherwise provide any
"off-brand" and/or "generic" form of spare part, consumables and reagents to be
used with Product unless such consumables and reagents are not available from
Arkray; provided, however, this section will not apply to common laboratory
transfer pipettes, common QC serum materials and primary blood collection tubes
that fit commercially available external centrifuges.

1.4   Sales Responsibility

        Heska assumes all sales responsibilities for Product to be sold in the
Territory and Field under this Agreement. "Sales Responsibilities" as used
herein includes all sales force training, maintenance and support activities, as
well as pricing, advertising, promotion, and demonstration. ARK will provide
Heska with specifications, test procedures and manuals written in English that
may be reasonably necessary for Heska to fulfill its Sales Responsibilities.

1.5   Relationship of Parties

        Each party shall be considered an independent contractor of the other
party. Nothing in this Agreement shall be construed as establishing a joint
venture or partnership or principal/agent, or employee relationship. No party is
authorized to make any statement, claim, representation or warranty or to act on
behalf of any other party with respect to any of the provisions of this
Agreement, except as provided for herein or as specifically authorized in
writing by other party.

1.6   Term and Renewal

        This Agreement shall continue in full force and effective for a period
of three (3) years from the date of execution of this Agreement and shall be
automatically renewed for additional one year periods unless a party provides
notice to the other party of its intent not to renew this Agreement at least one
hundred eighty (180) days prior to the current expiration date of this
Agreement, unless this Agreement is terminated earlier as set forth in
Section 1.7.

1.7   Termination

        Either party may cancel this Agreement by a written notice at any time
in the event that the other party shall have been in material breach of any of
the provisions of this Agreement and such breach shall have been continued for
sixty (60) days after such a written notice thereof was provided to the
breaching party by the non-breaching party. Either of the parties may terminate
this Agreement at any time without giving any notice to the other party if that
party is declared insolvent or bankrupt by a court of competent jurisdiction. If
Heska fails to meet the agreed upon minimum annual purchases for two
(2) consecutive years, then Heska shall lose all rights to distribute Analyzer.
However, ARK shall continue to supply Heska with Consumables as provided in
Section 2.3.

        Upon any such termination of this Agreement, the terminating party may
(but has no obligation to) cancel any and all unshipped sales orders concluded
hereunder. Unless otherwise provided herein, each party waives any claims for
compensation or damages in connection with such cancellation of undelivered
Products from the other party.

        The provisions of Sections 2.3 (Spare Parts, Consumables and Reagents),
2.4 (Patents), 4.2 (Confidentiality), 4.3 (Indemnification), 4.6 (Publicity),
and 4.10 (Law of Contract Jurisdiction) shall survive termination of this
Agreement.

ARTICLE II

2.1   Warranty and Quality

        ARK warrants that Product to be delivered hereunder shall be free and
clear of any and all liens, encumbrances or defects in title and shall be
conveyed to Heska with lawful and marketable title. ARK warrants that Product
shall satisfy the performance specifications set forth in Appendix B. ARK will
not make any changes to Product without first notifying Heska in writing at
least ninety (90) days in advance of such changes and providing Heska with
evidence that such changes do not alter the performance specifications of
Product and obtaining Heska's consent in writing. ARK shall input normal
reference ranges for animals supplied by Heska in writing into the Analyzers
without modification by ARK.

        In the event that Heska determines that any shipment of Product to be
delivered to it hereunder fail/s to conform to the performance specifications
set forth in Appendix B, Heska shall promptly notify ARK and reasonably specify
the manner in which Product fail/s to conform. ARK shall have the rights to make
its own inspection and evaluation of the allegedly non-conforming Product and
shall notify Heska, within twenty one (21) days after receipt of such
information, including samples of the allegedly non-conforming Product from
Heska, whether it has confirmed and accepted Heska's claim that Product are/is
non-conforming.

        If ARK determines and confirms that Product are/is non-conforming, ARK
shall replace, at no cost to Heska, the non-conforming Product at the earliest
date after confirmation of Product non- conformance. ARK shall also bear the
freight charges, insurance, duties and tariffs for return of all non-conforming
Product to ARK from Heska.

        If, after evaluating the allegedly non-conforming Product, ARK believes
that Product in question are/is conforming, ARK shall supply Heska with its
written findings and request Heska to submit additional samples of Product to an
independent third party, acceptable to both parties, for testing in accordance
with and against the performance specifications set forth in Appendix B. The
decision of such third party shall be final with respect to the alleged
non-conforming Product and binding on both parties to this Agreement.

        If the decision of the third party is that Product are/is
non-conforming, ARK shall pay the return freight, insurance, duties and tariffs
with respect to Product shipped to Heska as well as all costs and expenses
relating to the testing of Product by the independent third party. In addition,
ARK shall supply Heska with a Certificate of Destruction certifying that Product
have/has been destroyed in an environmentally safe manner.

        If the decision of the third party is that Product conform/s to the
applicable specifications, Heska shall accept Product and shall be responsible
for the return freight, insurance, duties, tariffs and all costs and expenses
relating to the testing of Product by the independent third party.

        Each Product is warranted by ARK to be free from defects in materials
and workmanship for a period of sixteen (16) months from the date of shipment
from ARK to Heska. During the warranty period, ARK will provide Heska with all
necessary warranty replacement parts at no charge. ARK's warranty obligation
under this Article is limited to the repair or replacement of Product.

2.2   Trademark

        ARK grants to Heska a limited license to use on a non-exclusive basis
ARK's trademarks and brand names as set forth in Appendix C for the purposes
specified in this Agreement. Except as specified in this Section and
Section 1.2, no party to this Agreement will derive any legal rights to the
other party's trademarks. No party shall adopt, use or register in any country,
without the written consent of the other party, a trademark for any similar,
related or competitive product which is likely to be confused with a trademark
of the other party.

2.3   Spare Parts, Consumables and Reagents

        ARK agrees that spare parts, consumables and reagents used with Analyzer
(collectively called "Consumables") will continue to be furnished to Heska at
the prices fixed on the basis of the price negotiation every year for a period
of five (5) years following the last shipment of Analyzer from ARK to Heska as
long as Heska continues to have exclusive distribution rights to sell Analyzer.
Should Heska lose ARK's exclusive distribution rights to sell Analyzer, ARK
agrees to allow Heska to be a supplier of Consumables to Heska's customers for a
period of twelve (12) months from the loss of exclusive distribution rights to
sell Analyzer. Thereafter, ARK agrees to supply Consumables to Heska's customers
during the time ARK sells Consumables in North America directly or through a
distributor.

2.4   Patents

        ARK warrants and represents to Heska, and without admitting any
infringement, to the best of its current actual knowledge neither Product of
this Agreement nor its manufacture, use, importation or sale infringe upon any
issued patent or proprietary rights held by a third party.

        ARK shall defend, indemnify and hold Heska and its subsidiary or
affiliated companies, and customers thereof, harmless from any damages,
including without limitation reasonable attorneys' fees, with respect to any and
all claims that the manufacture, use, rental or sale of any of Product of this
Agreement infringes upon any patent or proprietary rights of a third party.

ARTICLE III

3.1   Orders and Forecasts

        The forecast provided for below will include a firm purchase commitment
covering the first five (5) months of the forecast. Therefore, Heska will issue
periodic purchase orders within the terms specified below. Such purchase orders
shall not bind ARK unless or until accepted by ARK. ARK shall notify Heska of
its decision on acceptance within ten (10) days after receipt of a purchase
order.

        Heska shall provide ARK, on a quarterly basis by the end of each
Calendar quarter, a non-binding rolling one (1) year forecast of its anticipated
purchases of Product. ARK shall keep Heska notified immediately of any events
that may significantly impact ARK's ability to deliver, such as interruptions by
suppliers, labor troubles, discovered defects, and the like. ARK agrees to ship
to Heska (i) Consumab1es within ninety (90) days of ARK's acceptance of a
purchase order for Consumab1es, and (ii) Analyzers within one hundred twenty
(120) days of ARK's acceptance of a purchase order for Analyzers.

3.2   Minimum Purchase

        ARK and Heska shall separately discuss and agree on a minimum annual
purchase of Product to be made by Heska from ARK for every calendar year three
(3) months prior to the beginning of every calendar year during the effective
period of this Agreement.

3.3   Pricing

        ARK will sell Product to Heska in accordance with the prices agreed
upon, which shall be denominated in Japanese yen. Upon thirty (30) day prior
written notice from one party to the other, the parties agree to discuss in good
faith any adjustment to the prices of Product in an attempt to reach a mutually
satisfactory agreement. If a mutually satisfactory agreement cannot be reached,
the prices of Product then in effect shall remain applicable.

3.4   Shipping of Products, Reagents, Spare Parts and etc.

        ARK will immediately confirm the receipt of each purchase order from
Heska in order that Heska has assurance that each purchase order is duly
received by ARK. ARK shall try its best efforts to ship all of Product ordered
by Heska as specified by Heska. In the event of its inability to make a complete
shipment as specified by Heska, ARK shall notify Heska immediately of the
possible shipping date. Both parties shall discuss and amicably agree to adjust
the shipping date if ARK's shipping date causes Heska any inconvenience. Should
ARK upon acceptance of a purchase order fail to ship Product from Japan within
ten (10) business days of specified shipping dates twice within a twelve
(12) month period, ARK agrees to renegotiate the annual minimum.

3.5   Payment Terms

        At Heska's sole option, Heska will provide a letter of credit or prepay
in Japanese yen one week in advance of the shipment of Products under a purchase
order; provided Heska receives a timely firm shipment date in writing from ARK.
Ark agrees to renegotiate the payment terms within twelve (12) months of the
Effective Date.

3.6   Packing

        Product shall be labeled, packaged and shipped to Heska in accordance
with the ARK's quality standard to satisfy the requirements for Product
Specifications set forth in Appendix B. Labels for Products shall be mutually
agreed upon by the Parties.

3.7   Freight Insurance

        ARK will ship Heska Product ordered by Heska under the terms of FCA
Osaka and/or Kobe, Japan as defined in Incoterms 2000. Heska shall be
responsible for payment of all air and/or sea freight, insurance, duties and
tariffs for shipments of Product to Heska, except as both parties agree.

ARTICLE IV

4.1   Report

        Heska shall make periodic reports on a quarterly basis to ARK on the
sales activities and the sales promotion plans of Product, and the market
conditions including information on the competitive products.

4.2   Confidentiality

(a)"Confidential Information" means any technical, manufacturing, business and
marketing information including, without limitation, patent applications, patent
disclosure, data, inventions, concept, idea, structures, formulas, techniques,
processes, apparatus, know-how disclosed orally or in tangible form such as
documents, memoranda, reports, correspondence, machine readable tapes or disks,
drawings, notes or other media. All confidential information disclosed in this
Agreement which is writing or other tangible form shall be clearly marked as
"Confidential" or if communicated orally or obtained through observations, shall
be confirmed in writing within thirty (30) business days.

(b)The party receiving information ("Receiving party") agrees that the party
disclosing ("Disclosing party") is the owner of the confidential information and
that the Receiving party will not use any confidential information for any
purpose except for the execution of this Agreement. Each Receiving party agrees
not to disclose any confidential information to any third party or to employees
of the Receiving party, except to those employees who are required to have the
information in order to be engaged in the execution of this Agreement. Receiving
party's obligations with regard to the confidentiality and nonuse of such
information shall not extend to any information that:

(1)was in the public domain at the time it was disclosed or becomes part of
public domain after disclosure, including, without limitation, disclosure in a
U.S. or foreign patent or disclosure in a printed publication which is generally
available to the public, or through the unrestricted sale of Product embodying
the same to the extent that such confidential information is ascertainable from
such Product; or



(2)was known to the Receiving party at the time of its disclosure or becomes
known to the receiving party without breach of this Agreement, provided that the
Receiving party shall have the burden of proving such knowledge: or

(3)is independently developed by the persons of the Receiving party who have not
been exposed to the confidential information as evidenced by written records; or

(4)is disclosed by a Disclosing party to a third party without restrictions on
such third party's rights to disclose or use the same; or

(5)is disclosed by the Disclosing party pursuant to judicial order, a
requirement of a governmental agency or by operation of law, provided that the
Receiving party shall (i) give the Disclosing party prompt notice of any such
possible disclosure of confidential information and (ii) permit the Disclosing
party, at its expense, to take all reasonable actions to prevent or limit the
scope of such disclosure and/or to obtain protective orders to protect the
confidentiality of such confidential information; or

(6)is approved for release upon the Disclosing party's prior written consent; or

(7)is disclosed by the Disclosing party to the Receiving party after written
notification is delivered by the Receiving party to the Disclosing party that it
will not accept any further confidential information in confidence.

(c)Each Receiving party agrees that it shall take all reasonable measures to
protect the secrecy of and avoid unauthorized use of the confidential
information and that any disclosure of the confidential information within the
Receiving party will only be such as is reasonably necessary to its evaluation
and will only be to employees of the Receiving party who are bound by written
agreements with the Receiving party to maintain the confidential information in
confidence. Each Receiving party shall immediately notify the Disclosing party
in the event of any unauthorized use or disclosure of the confidential
information.

(d)The obligations imposed on the parties under this Article shall survive for
five (5) years following the termination of this Agreement.

4.3   Indemnification

        ARK agrees that it will defend, indemnify and hold harmless Heska, its
directors, officers, employees, agents and affiliates from and against all
costs, damages, loss, expense (including reasonable attorney's fees), claims by
or judgments in favor of third parties for bodily injury, property damage, or
any other damage or injury caused or alleged to have been caused by the
manufacture, sale or use of the Product, except to the extent that such damage
or injury results substantially from the gross negligence or wrongful acts of
Heska. Furthermore, each party agrees that it shall defend, indemnify and hold
the other party, its directors, officers, employees, agents and affiliates
harmless from all costs, damages, loss, expense (including reasonable attorney's
fees), or any other damage caused by, arising out of, or resulting from (i) such
party's failure of performance of the terms of this Agreement, or (ii) such
party's failure to comply with any and all laws (statutory and common) and
regulations applicable to such performance. Heska shall defend, indemnify and
hold ARK, its directors, officers, employees, agents and affiliates harmless
from all costs, damages, loss, expense (including reasonable attorney's fees),
or any other damage caused by, arising out of, or resulting from the reference
ranges supplied by Heska under Section 2.1.

        Each party agrees to give the other prompt notice in writing of the
institution of any suit, or any claims made by a third party, including any
claims asserted or made by any governmental authority having jurisdiction over
the parties and Product of this Agreement. ARK and Heska agree to cooperate with
each other in the defense of such suits or claims and to provide all necessary
information to enable the defending party to carry on the defense of such suit
or any appeal from a judgment or decree rendered therein.

4.4   Force Majeure

        Except with respect to the allocation obligation of ARK provided for in
Paragraph 4.3, no party shall be liable to the other in any manner for failure
or delay to fulfill all or part of this Agreement, directly or indirectly, owing
to acts of God, governmental orders or restriction, war, threat of war, warlike
conditions, hostilities, sanctions, mobilization, blockade, embargo, detention,
revolution, riot, looting, strike, lockout or other labor troubles, fire,
typhoon, earthquake, lightning, accident of any other causes or circumstances
beyond its control.

4.5   Notices

        Every notice, consent, instruction, order or decision given under this
Agreement shall hereunder be given or made in writing in English, and if
required to be given promptly shall be given as expeditiously as possible, and
in any event, within seven (7) business days, and shall be delivered personally
or if by mail, shall be mailed registered or certified mail, return receipt
requested, as follows:

If to ARK:
57 Nishi Aketa-cho
Higashi-kujo, Minami-ku
Kyoto 601-8045, Japan   If to Heska:
1613 Prospect Parkway
Fort Collins Colorado 80525
USA Attention:   Attention:   Chief Executive Officer     Copy to:   Vice
President,
Intellectual Property and
Business Development

4.6   Publicity

        Neither party shall announce nor disclose the existence of this
Agreement or its terms and conditions, or advertise or release any publicity
regarding this Agreement without the prior written consent of the other party,
which consent shall not be unreasonably withheld. This provision shall not apply
to the disclosure of information required to satisfy disclosure obligations
imposed by law, court order or regulations, including, but not limited to, the
reporting requirements of the United States Securities and Exchange Commission.

4.7   Assignability

        This Agreement and the rights and obligations hereunder shall not be
assigned or transferred to any third party by either of the parties hereto
without the prior written approval of the other party; provided, however, no
prior consent shall be required for the assignment or transfer of substantially
all the assets of a party relating to the subject matter of this Agreement or
related to a change of control of a party.

4.8   Waivers

        No delay or omission in the exercise of any right or remedy of any party
or any default by another shall impair any right or remedy otherwise available
nor shall it be construed as a waiver of any right or remedy. Any waiver by any
party of any default must be in writing and shall not be a waiver of any other
default concerning the same or any other provision.

4.9   Entire Agreement

        This Agreement contains the entire understanding of the parties with
respect to the subject matter hereof. All express or implied agreements and
understandings, either oral or written, heretofore made are expressly superseded
by this Agreement. This Agreement may be modified only by written agreement duly
executed by the parties.

4.10 Law of Contract Jurisdiction

        This Agreement shall be governed by and construed under the laws of the
district where the contracting party is a defendant who defends against the
other party, with regard to the construction or interpretation of the Agreement.
The English language employed herein shall be controlling and this Agreement
shall be deemed to have been executed at Fort Collins, Colorado, United States
of America and Osaka, Japan. Any dispute, controversy or difference arising
between the parties, out of or in relation to or in connection with this
Agreement, or the breach thereof, which cannot otherwise be settled between the
parties within a period of ninety (90) days shall be submitted to an arbitration
before a competent arbitration tribunal in Colorado, United States of America in
case Heska is a defendant, and Osaka, Japan in case ARK is a defendant, for
binding resolution in accordance with the rules selected by the arbitrator(s),
provided the proceedings are conducted in the English language.

4.11 Effect of Headings

        Subject headings of the Sections of this Agreement are included for
purposes of convenience only and shall not affect the construction or
interpretation of its provisions.

4.12 Execution in Counterparts

        This Agreement may be executed in two (2) counterparts, each of which
shall be deemed an original but all of which together shall be deemed for all
purposes one and the same instrument.

        IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed by their authorized representatives.

ARKRAY Inc.   Heska Corporation
By:
[***]

--------------------------------------------------------------------------------

[***]
 
By:
/s/  JAMES H. FULLER      

--------------------------------------------------------------------------------

JAMES H. FULLER   Title:   [***]     Title: President and COO   Date:  
February 16, 2001     Date: February 16, 2001   Place:   Fort Collins, CO USA  
  Place: Fort Collins, CO USA
By:
[***]

--------------------------------------------------------------------------------

[***]
 
 
 
    Title:   [***]           Date:   February 27, 2001           Place:   Kyoto
       

[***]—Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



APPENDIX A

PRICE LIST
PL2001-01 (Second version)

ARKRAY (Logo)

Date: January 23, 2001



Distributor:

Heska Corporation
1613 Prospect Parkway, Fort Collins, Colorado 80525 U.S.A.
Phone 970-493-7272

Territory:

        North America

Payment Terms:

        D/A within 30 days after the Bill of Lading date

Delivery Terms:

        FCA Osaka/Kobe, Japan

        We reserve the right to change the prices with 30 days prior notice.



Code No.    18303

SPOTCHEM EZ    Model: "SP-4430"

Specification:        
Sample: 
 
Serum, Plasma, Whole Blood (only Hb)
Reagent: 
 
SPOTCHEM II Reagent Strip
Measurement Items: 
 
Glu, UA, T-Cho, TG, BUN, T-Bil, Ca, TP, Alb, GOT, GPT, LDH, CPK, Hb, Amy, GGT,
ALP, Cre, HDL-C, FRA, IP, Mg,     **   Total Test Items = 22     **   Max. 9
items can be measured simultaneously
Warm-Up: 
 
10 minutes
Display: 
 
20 digits × 2 lines LCD (Character)
Operation Panel: 
 
Sheet Key
Calibration: 
 
Calibration by Magnetic Card or by Calibration Kit
Data Storage: 
 
100 Measurements
Dimension & Weight: 
 
338 × 203 × 167 (WDH), Approx. 5.4kg

Including:

Thermal Printer Paper(1), Power Cord(1), AC Adapter(1), Accessory case(1),
Operating Manual(1), Warranty Card(1), Tip(10), Cleaning Wire(1), Cleaning
Set(1), Nozzle Set(1), Wrench Set(1), Centrifuge Tube(10), Tip Waste Case(2),
Protective Cover(2)

--------------------------------------------------------------------------------

***minimum ordering unit = to be decided later

--------------------------------------------------------------------------------

FCA Kobe/Osaka JP¥[***].- / unit



        Optional Consumable Accessories:

CODE NO.


--------------------------------------------------------------------------------

  DESCRIPTION

--------------------------------------------------------------------------------

  @ PRICE
FCA Japan

--------------------------------------------------------------------------------

10067   Thermal Printer Paper (For Built in Printer, 58 mm width)   ¥ [***]
10204
 
Serum Sample Tube (100 pieces, blue cap)
 
¥ [***]
10191
 
Serum Sample Tube (500 pieces, blue cap)
 
¥ [***]
10202
 
Whole Blood Sample Tube (100 pieces, orange cap)
 
¥ [***]
10192
 
Whole Blood Sample Tube (500 pieces, orange cap)
 
¥ [***]
10200
 
Diluent for Hb measurement (20 mL, 50 pieces)
 
¥ [***]
10206
 
Pippete Tip for Hb Meas. (100L, 960 pieces)
 
¥ [***]
10207
 
Pippete Tip for Hb Meas. (1000L, 960 pieces)
 
¥ [***]
77041
 
Calibrator Kit (Low and High, 2 vials each, 2 vials of dilution)
 
¥ [***]
77042
 
Calibrator Hb Kit (Calibrator and dilution for Hb meas)
 
¥ [***]
77043
 
Calibration Check (4 pieces of lyophilized serum 3 mL)
 
¥ [***]
10711
 
Tip Set (EZ) 100 pieces
 
¥ [***]
10712
 
Centrifuge Cup (100 pieces)
 
¥ [***]
10743
 
Tip Set (EZ) (500 pieces)
 
¥ [***]
10692
 
AC Adaptor
 
¥ [***]
10698
 
Cleaning wire
 
¥ [***]
10208
 
Cleaner Set (Brush, 5 cotton swabs)
 
¥ [***]
10193
 
Pippete for Solution (For 3 mL)
 
¥ [***]
10194
 
Pippete for Hb Meas (For 40 mL,200L 1 each)
 
¥ [***]
10199
 
Sample Rack (For 30 sample tubes)
 
¥ [***]
10699
 
Nozzle Set (EZ) (Replacement Nozzle, O-ring)
 
¥ [***]
10700
 
Tool Set for Nozzle Replacement
 
¥ [***]
10701
 
Waste Case (2 pieces)
 
¥ [***]
10702
 
Protective Cover (2 pieces)
 
¥ [***]
18204
 
Portable Centrifuge (CF-9520)
 
¥ [***]
10703
 
RS-232C, Connection Cable
 
¥ [***]
10704
 
Carrying Case
 
¥ [***]

        Optional Parts:

        "Optional Parts List" to be supplied separately

[***]—Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



SPOTCHEM II Reagent Strips (Single Type)

CODE NO.


--------------------------------------------------------------------------------

  DESCRIPTION

--------------------------------------------------------------------------------

  @ PRICE
FCA JAPAN

--------------------------------------------------------------------------------

77240   Glu   [***]
77241
 
UA
 
[***]
77242
 
T-Cho
 
[***]
77243
 
TG
 
[***]
77244
 
BUN
 
[***]
77245
 
T-Bil
 
[***]
77246
 
Ca
 
[***]
77247
 
T-Pro
 
[***]
77248
 
Alb
 
[***]
77249
 
GOT
 
[***]
77250
 
GPT
 
[***]
77251
 
LDH
 
[***]
77252
 
CPK
 
[***]
77253
 
Hb
 
[***]
77254
 
Amy
 
[***]
77255
 
GGT
 
[***]
77256
 
ALP
 
[***]
77257
 
Cre
 
[***]
77258
 
HDL-C Kit
 
[***]
77259
 
FRA
 
[***]
77268
 
IP
 
[***]
77269
 
Mg
 
[***]

--------------------------------------------------------------------------------

*25 Strips/Box

SPOTCHEM II Reagent Strips (Multi Type)

CODE NO.


--------------------------------------------------------------------------------

  DESCRIPTION

--------------------------------------------------------------------------------

  @ PRICE
FCA JAPAN

--------------------------------------------------------------------------------

77262   Panel-1   JP¥ [***]
 
 
Vet multi panel
 
JP¥ [***]

--------------------------------------------------------------------------------

*25 Strips/Box

[***]—Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



APPENDIX B
PRODUCT SPECIFICATIONS

INSTRUMENT

SPOTCHEM EZ    MODEL: "SP-4430"
SAMPLE: 
 
Serum, Plasma, Whole Blood (only Hb)
REAGENT: 
 
SPOTCHEM II Reagent Strip
MEASUREMENT ITEMS: 
 
Glu, Ua, T -Cho, TG, BUN, T -Bil, Ca, TP, Alb, GOT, GPT, LDH, CPK, Hb, Amy, GGT,
ALP, Cre, HDL-C, FRA, IP, Mg
TOTAL TESTS: 22, 9 simultaneously
WARM-UP: 
 
10 Minutes
DISPLAY: 
 
20 digits × 2 lines LCD (character)
OPERATION PANEL: 
 
Sheet key
CALIBRATION: 
 
Magnetic card or kit
DATA STORAGE: 
 
100 measurements
DIMENSION & WEIGHT
 
338 × 203 × 167 (WDH), Approx 5.4 kg
SOTWARE: 
 
Menu sub routine for species selection & normal values
WARRANTY: 
 
16 Months

REAGENTS
[***]

        [***]                 [***]   [***]   [***]   [***]     GLU   [***]  
[***]   [***]   [***]     BUN   [***]   [***]   [***]   [***]     T-BIL   [***]
  [***]   [***]   [***]     CA   [***]   [***]   [***]   [***]     T-PRO   [***]
  [***]   [***]   [***]     ALB   [***]   [***]   [***]   [***]     GPT   [***]
  [***]   [***]   [***]     AMY   [***]   [***]   [***]   [***]     GGT   [***]
  [***]   [***]   [***]     ALP   [***]   [***]   [***]   [***]     CRE   [***]
  [***]   [***]   [***]     IP   [***]   [***]   [***]   [***]     GOT   [***]  
[***]   [***]   [***]     FRA                   [***] CPK   [***]   [***]  
[***]   [***]     Mg   [***]   [***]   [***]   [***]     TG   [***]   [***]  
[***]   [***]     UA   [***]   [***]   [***]   [***]     T-CHO   [***]   [***]  
[***]   [***]     LDH   [***]   [***]   [***]   [***]     Hb   [***]   [***]  
[***]   [***]     HDL-C(D)   [***]   [***]   [***]   [***]     PANEL-1   [***]  
[***]   [***]   [***]         [***]                

[***]

        [***]

[***]—Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



Color specifications   Basic design system
 
 
1-7-1

--------------------------------------------------------------------------------

ARKRAY blue
  
(Example of color)     
  
If D1C641 is not available
—C100 + M60
—PANTONE293   ARKRAY mark is expressed in the two colors, ARKRAY blue and ARKRAY
orange. ARKRAY blue is the corporate color, representing fair, good faith and
"truthful" stated in our corporate philosophy.
ARKRAY orange
 
(Example of color)
 
 
 
If DIC205 is not available
—M50 + Y90
—PANTONE136
 
ARKRAY orange indicates vitality, meaning "active" in the corporate philosophy.
ARKRAY logo should be painted in black. In case the number of color is limited,
follow the coloring specifications below.
Coloring instruction
 
 
 
 
 
 
Color type
 
 
(Example of ARKRAY logo)
 
 
 
(Example of ARKRAY logo)
Prototype (basically used)
 
 
 
If the prototype cannot be used due to the limitation of the number of colors,
use ARKRAY blue and ARKRAY orange as shown above.
 
 
Monochrome types
 
 
(Example of ARKRAY logo)
 
 
 
(Example of ARKRAY logo)
Monochrome type 1
 
 
 
Monochrome type 2
Use black and meshed black 40% as shown above. If the black is not available to
use, use ARKRAY blue (or the most similar color) instead of black.
 
 
 
If the meshed black is not clearly shown in monochrome print, use black only.
 
 
Reversed color type
 
 
(Example of ARKRAY logo)
 
 
 
If the ARKRAY colors don't look attractive due to the color of foundation the
ARKRAY brand is on, use white only shown at the left.



APPENDIX C

ARKRAY brand specifications 1   Basic design system
 
 
1-4-1

--------------------------------------------------------------------------------

Prototype
  
(Example of ARKRAY logo)     
ARKRAY brand consists of
ARKRAY mark and logo.
 
 
Basically the prototype should be used.
Sub-design
 
(Example of ARKRAY logo)
 
 
 
If the prototype cannot be used due to size of space, use the sub-design
instead.
Isolation
  
—Prototype
  
(Example of ARKRAY logo)
  
—Sub-design
  
(Example of ARKRAY logo)
 
  
  
The isolation is the minimum sized space surrounding the ARKRAY brand to set it
apart from other factors in order to make the design prominent. Do NOT allow
other factors to enter the space.





QuickLinks


DISTRIBUTION AGREEMENT
